(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 MCQUIGGIN, WARDEN v. PERKINS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

    No. 12–126.      Argued February 25, 2013—Decided May 28, 2013
Rodney Henderson was found stabbed to death after leaving a party in
  Flint, Michigan, with respondent Floyd Perkins and Damarr Jones.
  Perkins was charged with murder. Jones, the key prosecution wit-
  ness, testified that Perkins alone committed the murder while Jones
  looked on. Perkins, however, testified that Jones and Henderson left
  him during the evening, and that he later saw Jones with blood on
  his clothing. Perkins was convicted of first-degree murder and sen-
  tenced to life in prison without the possibility of parole. His convic-
  tion became final in 1997.
     The Antiterrorism and Effective Death Penalty Act of 1996
  (AEDPA) gives a state prisoner one year to file a federal habeas peti-
  tion, starting from “the date on which the judgment became final.”
  28 U.S. C. §2244(d)(1)(A). But if the petition alleges newly discov-
  ered evidence, the filing deadline is one year from “the date on which
  the factual predicate of the claim . . . could have been discovered
  through . . . due diligence.” §2244(d)(1)(D).
     More than 11 years after his conviction became final, Perkins filed
  his federal habeas petition, alleging, inter alia, ineffective assistance
  of trial counsel. To overcome AEDPA’s time limitations, he asserted
  newly discovered evidence of actual innocence, relying on three affi-
  davits, the most recent dated July 16, 2002, each pointing to Jones as
  the murderer. The District Court found that, even if the affidavits
  could be characterized as evidence newly discovered, Perkins had
  failed to show diligence entitling him to equitable tolling of AEDPA’s
  limitations period. Alternatively, the court found, Perkins had not
  shown that, taking account of all the evidence, no reasonable juror
  would have convicted him. The Sixth Circuit reversed. Acknowledg-
  ing that Perkins’ petition was untimely and that he had not diligently
2                        MCQUIGGIN v. PERKINS

                                  Syllabus

    pursued his rights, the court held that Perkins’ actual-innocence
    claim allowed him to present his ineffective-assistance-of-counsel
    claim as if it had been filed on time. In so ruling, the court apparent-
    ly considered Perkins’ delay irrelevant to appraisal of his actual-
    innocence claim.
Held:
    1. Actual innocence, if proved, serves as a gateway through which a
 petitioner may pass whether the impediment is a procedural bar, as
 it was in Schlup v. Delo, 513 U.S. 298, and House v. Bell, 547 U.S.
518, or expiration of the AEDPA statute of limitations, as in this
 case. Pp. 7–14.
       (a) Perkins, who waited nearly six years from the date of the
 2002 affidavit to file his petition, maintains that an actual-innocence
 plea can overcome AEDPA’s one-year limitations period. This Court’s
 decisions support his view. The Court has not resolved whether a
 prisoner may be entitled to habeas relief based on a freestanding ac-
 tual-innocence claim, Herrera v. Collins, 506 U.S. 390, 404–405, but
 it has recognized that a prisoner “otherwise subject to defenses of
 abusive or successive use of the writ may have his federal constitu-
 tional claim considered on the merits if he makes a proper showing of
 actual innocence,” id., at 404.
    The Court has applied this “fundamental miscarriage of justice ex-
 ception” to overcome various procedural defaults, including, as most
 relevant here, failure to observe state procedural rules, such as filing
 deadlines. See Coleman v. Thompson, 501 U.S. 722, 750. The excep-
 tion, the Court’s decisions bear out, survived AEDPA’s passage. See,
 e.g., Calderon v. Thompson, 523 U.S. 538, 558; House, 547 U. S., at
 537–538. These decisions “see[k] to balance the societal interests in
 finality, comity, and conservation of scarce judicial resources with the
 individual interest in justice that arises in the extraordinary case.”
 Schlup, 513 U. S., at 324. Sensitivity to the injustice of incarcerating
 an innocent individual should not abate when the impediment is
 AEDPA’s statute of limitations. Pp. 7–9.
       (b) The State urges that recognition of a miscarriage of justice
 exception would render §2244(d)(1)(D) superfluous. That is not so,
 for AEDPA’s time limitations apply to the typical case in which
 no actual-innocence claim is made, while the exception applies to
 a severely confined category: cases in which new evidence shows
 “it is more likely than not that ‘no reasonable juror’ would have con-
 victed [the petitioner],” Schlup, 513 U. S., at 329. Many petitions
 that could not pass through the actual-innocence gateway will be
 timely or not measured by §2244(d)(1)(D)’s triggering provision. Nor
 does Congress’ inclusion of a miscarriage of justice exception in
 §§2244(b)(2)(B) and 2254(e)(2) indicate an intent to preclude courts
                      Cite as: 569 U. S. ____ (2013)                      3

                                 Syllabus

  from applying the exception in §2244(d)(1)(D) cases. Congress did
  not simply incorporate the miscarriage of justice exception into
  §§2244(b)(2)(B) and 2254(e)(2). Rather, Congress constrained the ex-
  ception’s application with respect to second-or-successive petitions
  and the holding of evidentiary hearings in federal court. The more
  rational inference to draw from the incorporation of a modified ver-
  sion of the exception into other provisions of AEDPA is that, in a case
  not governed by those provisions, the exception survived AEDPA’s
  passage intact and unrestricted. Pp. 9–14.
     2. A federal habeas court, faced with an actual-innocence gateway
  claim, should count unjustifiable delay on a habeas petitioner’s part,
  not as an absolute barrier to relief, but as a factor in determining
  whether actual innocence has been reliably shown. A petitioner in-
  voking the miscarriage of justice exception “must show that it is more
  likely than not that no reasonable juror would have convicted him in
  the light of the new evidence.” Schlup, 513 U. S., at 327. Unex-
  plained delay in presenting new evidence bears on the determination
  whether the petitioner has made the requisite showing. Taking ac-
  count of the delay in the context of the merits of a petitioner’s actual-
  innocence claim, rather than treating timeliness as a threshold in-
  quiry, is tuned to the exception’s underlying rationale of ensuring
  “that federal constitutional errors do not result in the incarceration of
  innocent persons.” Herrera, 506 U. S., at 404. Pp. 14–16.
     3. Here, the District Court’s appraisal of Perkins’ petition as insuf-
  ficient to meet Schlup’s actual-innocence standard should be disposi-
  tive, absent cause, which this Court does not currently see, for the
  Sixth Circuit to upset that evaluation. Under Schlup’s demanding
  standard, the gateway should open only when a petition presents “ev-
  idence of innocence so strong that a court cannot have confidence in
  the outcome of the trial unless the court is also satisfied that the trial
  was free of nonharmless constitutional error.” 513 U. S., at 316.
  Pp. 16–17.
670 F.3d 665, vacated and remanded.

  GINSBURG, J., delivered the opinion of the Court, in which KENNEDY,
BREYER, SOTOMAYOR, and KAGAN, JJ., joined. SCALIA, J., filed a dissent-
ing opinion, in which ROBERTS, C. J., and THOMAS, J., joined, and in
which ALITO, J., joined as to Parts I, II, and III.
                        Cite as: 569 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–126
                                   _________________


GREG MCQUIGGIN, WARDEN, PETITIONER v. FLOYD
                 PERKINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                         

                                 [May 28, 2013] 


   JUSTICE GINSBURG delivered the opinion of the Court.
    This case concerns the “actual innocence” gateway to
federal habeas review applied in Schlup v. Delo, 513 U.S.
298 (1995), and further explained in House v. Bell, 547
U.S. 518 (2006). In those cases, a convincing showing of
actual innocence enabled habeas petitioners to overcome
a procedural bar to consideration of the merits of their
constitutional claims. Here, the question arises in the
context of 28 U.S. C. §2244(d)(1), the statute of limitations
on federal habeas petitions prescribed in the Antiterrorism
and Effective Death Penalty Act of 1996. Specifically,
if the petitioner does not file her federal habeas peti-
tion, at the latest, within one year of “the date on which
the factual predicate of the claim or claims presented
could have been discovered through the exercise of due
diligence,” §2244(d)(1)(D), can the time bar be overcome by
a convincing showing that she committed no crime?
   We hold that actual innocence, if proved, serves as a
gateway through which a petitioner may pass whether the
impediment is a procedural bar, as it was in Schlup and
House, or, as in this case, expiration of the statute of
2                  MCQUIGGIN v. PERKINS

                      Opinion of the Court

limitations. We caution, however, that tenable actual-
innocence gateway pleas are rare: “[A] petitioner does not
meet the threshold requirement unless he persuades the
district court that, in light of the new evidence, no juror,
acting reasonably, would have voted to find him guilty
beyond a reasonable doubt.” Schlup, 513 U. S., at 329; see
House, 547 U. S., at 538 (emphasizing that the Schlup
standard is “demanding” and seldom met). And in making
an assessment of the kind Schlup envisioned, “the timing
of the [petition]” is a factor bearing on the “reliability of
th[e] evidence” purporting to show actual innocence.
Schlup, 513 U. S., at 332.
   In the instant case, the Sixth Circuit acknowledged that
habeas petitioner Perkins (respondent here) had filed his
petition after the statute of limitations ran out, and had
“failed to diligently pursue his rights.” Order in No. 09–
1875, (CA6, Feb. 24, 2010), p. 2 (Certificate of Appealabil-
ity). Nevertheless, the Court of Appeals reversed the
decision of the District Court denying Perkins’ petition,
and held that Perkins’ actual-innocence claim allowed him
to pursue his habeas petition as if it had been filed on
time. 670 F.3d 665, 670 (2012). The appeals court ap-
parently considered a petitioner’s delay irrelevant to ap-
praisal of an actual-innocence claim. See ibid.
   We vacate the Court of Appeals’ judgment and remand
the case. Our opinion clarifies that a federal habeas
court, faced with an actual-innocence gateway claim, should
count unjustifiable delay on a habeas petitioner’s part,
not as an absolute barrier to relief, but as a factor in
determining whether actual innocence has been re-
liably shown. See Brief for Respondent 45 (habeas court
“could . . . hold the unjustified delay against the petitioner
when making credibility findings as to whether the [actual-
innocence] exception has been met”).
                  Cite as: 569 U. S. ____ (2013)            3

                      Opinion of the Court

                               I

                               A

   On March 4, 1993, respondent Floyd Perkins attended
a party in Flint, Michigan, in the company of his friend,
Rodney Henderson, and an acquaintance, Damarr Jones.
The three men left the party together. Henderson was
later discovered on a wooded trail, murdered by stab
wounds to his head.
   Perkins was charged with the murder of Henderson. At
trial, Jones was the key witness for the prosecution. He
testified that Perkins alone committed the murder while
Jones looked on. App. 55.
   Chauncey Vaughn, a friend of Perkins and Henderson,
testified that, prior to the murder, Perkins had told him
he would kill Henderson, id., at 39, and that Perkins later
called Vaughn, confessing to his commission of the crime.
Id., at 36–38. A third witness, Torriano Player, also a
friend of both Perkins and Henderson, testified that Per-
kins told him, had he known how Player felt about Hen-
derson, he would not have killed Henderson. Id., at 74.
   Perkins, testifying in his own defense, offered a different
account of the episode. He testified that he left Hender-
son and Jones to purchase cigarettes at a convenience store.
When he exited the store, Perkins related, Jones and
Henderson were gone. Id., at 84. Perkins said that he
then visited his girlfriend. Id., at 87. About an hour later,
Perkins recalled, he saw Jones standing under a street-
light with blood on his pants, shoes, and plaid coat. Id.,
at 90.
   The jury convicted Perkins of first-degree murder. He
was sentenced to life in prison without the possibility of
parole on October 27, 1993. The Michigan Court of Ap-
peals affirmed Perkins’ conviction and sentence, and the
Michigan Supreme Court denied Perkins leave to appeal
on January 31, 1997. Perkins’ conviction became final on
May 5, 1997.
4                  MCQUIGGIN v. PERKINS

                     Opinion of the Court

                               B
   Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), 110 Stat. 1214, a state prisoner
ordinarily has one year to file a federal petition for habeas
corpus, starting from “the date on which the judgment
became final by the conclusion of direct review or the ex-
piration of the time for seeking such review.” 28 U.S. C.
§2244(d)(1)(A). If the petition alleges newly discovered
evidence, however, the filing deadline is one year from
“the date on which the factual predicate of the claim or
claims presented could have been discovered through the
exercise of due diligence.” §2244(d)(1)(D).
   Perkins filed his federal habeas corpus petition on June
13, 2008, more than 11 years after his conviction became
final. He alleged, inter alia, ineffective assistance on the
part of his trial attorney, depriving him of his Sixth
Amendment right to competent counsel. To overcome
AEDPA’s time limitations, Perkins asserted newly discov-
ered evidence of actual innocence. He relied on three
affidavits, each pointing to Jones, not Perkins, as Hender-
son’s murderer.
   The first affidavit, dated January 30, 1997, was submit-
ted by Perkins’ sister, Ronda Hudson. Hudson stated that
she had heard from a third party, Louis Ford, that Jones
bragged about stabbing Henderson and had taken his
clothes to the cleaners after the murder. App. to Pet. for
Cert. 54a–55a. The second affidavit, dated March 16,
1999, was subscribed to by Demond Louis, Chauncey
Vaughn’s younger brother. Louis stated that, on the night
of the murder, Jones confessed to him that he had just
killed Henderson. Louis also described the clothes Jones
wore that night, bloodstained orange shoes and orange
pants, and a colorful shirt. Id., at 50a–53a. The next day,
Louis added, he accompanied Jones, first to a dumpster
where Jones disposed of the bloodstained shoes, and then
to the cleaners. Finally, Perkins presented the July 16,
                  Cite as: 569 U. S. ____ (2013)             5

                      Opinion of the Court

2002 affidavit of Linda Fleming, an employee at Pro-Clean
Cleaners in 1993. She stated that, on or about March 4,
1993, a man matching Jones’s description entered the
shop and asked her whether bloodstains could be removed
from the pants and a shirt he brought in. The pants were
orange, she recalled, and heavily stained with blood, as
was the multicolored shirt left for cleaning along with the
pants. Id., at 48a–49a.
   The District Court found the affidavits insufficient to
entitle Perkins to habeas relief. Characterizing the affi-
davits as newly discovered evidence was “dubious,” the
District Court observed, in light of what Perkins knew
about the underlying facts at the time of trial. Id., at 29a.
But even assuming qualification of the affidavits as evi-
dence newly discovered, the District Court next explained,
“[Perkins’] petition [was] untimely under §2244(d)(1)(D).”
Ibid. “[If] the statute of limitations began to run as of
the date of the latest of th[e] affidavits, July 16, 2002,” the
District Court noted, then “absent tolling, [Perkins] had
until July 16, 2003 in which to file his habeas petition.”
Ibid. Perkins, however, did not file until nearly five years
later, on June 13, 2008.
   Under Sixth Circuit precedent, the District Court stated,
“a habeas petitioner who demonstrates a credible claim
of actual innocence based on new evidence may, in ex-
ceptional circumstances, be entitled to equitable tolling
of habeas limitations.” Id., at 30a. But Perkins had not
established exceptional circumstances, the District Court
determined. In any event, the District Court observed,
equitable tolling requires diligence and Perkins “ha[d]
failed utterly to demonstrate the necessary diligence in
exercising his rights.” Id., at 31a. Alternatively, the Dis-
trict Court found that Perkins had failed to meet the strict
standard by which pleas of actual innocence are mea-
sured: He had not shown that, taking account of all
the evidence, “it is more likely than not that no reasonable
6                 MCQUIGGIN v. PERKINS

                     Opinion of the Court

juror would have convicted him,” or even that the evidence
was new. Id., at 30a–31a.
  Perkins appealed the District Court’s judgment. Al-
though recognizing that AEDPA’s statute of limitations
had expired and that Perkins had not diligently pursued
his rights, the Sixth Circuit granted a certificate of ap-
pealability limited to a single question: Is reasonable
diligence a precondition to relying on actual innocence as a
gateway to adjudication of a federal habeas petition on the
merits? Certificate of Appealability 2–3.
  On consideration of the certified question, the Court of
Appeals reversed the District Court’s judgment. Adhering
to Circuit precedent, Souter v. Jones, 395 F.3d 577, 597–
602 (2005), the Sixth Circuit held that Perkins’ gateway
actual-innocence allegations allowed him to present his
ineffective-assistance-of-counsel claim as if it were filed
on time. On remand, the Court of Appeals instructed, “the
[D]istrict [C]ourt [should] fully consider whether Perkins
assert[ed] a credible claim of actual innocence.” 670 F. 3d,
at 676.
  We granted certiorari to resolve a Circuit conflict on
whether AEDPA’s statute of limitations can be overcome
by a showing of actual innocence. 568 U. S. ___ (2012).
Compare, e.g., San Martin v. McNeil, 633 F.3d 1257,
1267–1268 (CA11 2011) (“A court . . . may consider an
untimely §2254 petition if, by refusing to consider the
petition for untimeliness, the court thereby would endorse
a ‘fundamental miscarriage of justice’ because it would
require that an individual who is actually innocent remain
imprisoned.”), with, e.g., Escamilla v. Jungwirth, 426
F.3d 868, 871–872 (CA7 2005) (“Prisoners claiming to be
innocent, like those contending that other events spoil the
conviction, must meet the statutory requirement of timely
action.”). See also Rivas v. Fischer, 687 F.3d 514, 548
(CA2 2012) (collecting cases).
                  Cite as: 569 U. S. ____ (2013)            7

                      Opinion of the Court

                               II

                                 

                               A

   In Holland v. Florida, 560 U. S. ___ (2010), this Court
addressed the circumstances in which a federal habeas
petitioner could invoke the doctrine of “equitable tolling.”
Holland held that “a [habeas] petitioner is entitled to
equitable tolling only if he shows (1) that he has been
pursuing his rights diligently, and (2) that some extraor-
dinary circumstance stood in his way and prevented timely
filing.” Id., at ___ (slip op., at 16–17) (internal quotation
marks omitted). As the courts below comprehended,
Perkins does not qualify for equitable tolling. In posses-
sion of all three affidavits by July 2002, he waited nearly
six years to seek federal postconviction relief. “Such a
delay falls far short of demonstrating the . . . diligence”
required to entitle a petitioner to equitable tolling. App. to
Pet. for Cert. 31a (District Court opinion). See also Certif-
icate of Appealability 2.
   Perkins, however, asserts not an excuse for filing after
the statute of limitations has run. Instead, he maintains
that a plea of actual innocence can overcome AEDPA’s
one-year statute of limitations. He thus seeks an equi-
table exception to §2244(d)(1), not an extension of the time
statutorily prescribed. See Rivas, 687 F. 3d, at 547, n. 42
(distinguishing from “equitable tolling” a plea to override
the statute of limitations when actual innocence is shown).
   Decisions of this Court support Perkins’ view of the
significance of a convincing actual-innocence claim. We
have not resolved whether a prisoner may be entitled to
habeas relief based on a freestanding claim of actual
innocence. Herrera v. Collins, 506 U.S. 390, 404–405
(1993). We have recognized, however, that a prisoner
“otherwise subject to defenses of abusive or successive use
of the writ [of habeas corpus] may have his federal consti-
tutional claim considered on the merits if he makes a
proper showing of actual innocence.” Id., at 404 (citing
8                  MCQUIGGIN v. PERKINS

                      Opinion of the Court

Sawyer v. Whitley, 505 U.S. 333 (1992)). See also Murray
v. Carrier, 477 U.S. 478, 496 (1986) (“[W]e think that in
an extraordinary case, where a constitutional violation has
probably resulted in the conviction of one who is actually
innocent, a federal habeas court may grant the writ even
in the absence of a showing of cause for the procedural
default.”). In other words, a credible showing of actual
innocence may allow a prisoner to pursue his constitu-
tional claims (here, ineffective assistance of counsel) on the
merits notwithstanding the existence of a procedural bar
to relief. “This rule, or fundamental miscarriage of justice
exception, is grounded in the ‘equitable discretion’ of
habeas courts to see that federal constitutional errors do
not result in the incarceration of innocent persons.” Her-
rera, 506 U. S., at 404.
   We have applied the miscarriage of justice exception to
overcome various procedural defaults. These include
“successive” petitions asserting previously rejected claims,
see Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986) (plural-
ity opinion), “abusive” petitions asserting in a second
petition claims that could have been raised in a first peti-
tion, see McCleskey v. Zant, 499 U.S. 467, 494–495
(1991), failure to develop facts in state court, see Keeney v.
Tamayo-Reyes, 504 U.S. 1, 11–12 (1992), and failure to
observe state procedural rules, including filing deadlines,
see Coleman v. Thompson, 501 U.S. 722, 750 (1991);
Carrier, 477 U. S., at 495–496.
   The miscarriage of justice exception, our decisions bear
out, survived AEDPA’s passage. In Calderon v. Thomp-
son, 523 U.S. 538 (1998), we applied the exception to hold
that a federal court may, consistent with AEDPA, recall
its mandate in order to revisit the merits of a decision.
Id., at 558 (“The miscarriage of justice standard is alto-
gether consistent . . . with AEDPA’s central concern that
the merits of concluded criminal proceedings not be revis-
ited in the absence of a strong showing of actual inno-
                 Cite as: 569 U. S. ____ (2013)           9

                     Opinion of the Court

cence.”). In Bousley v. United States, 523 U.S. 614, 622
(1998), we held, in the context of §2255, that actual in-
nocence may overcome a prisoner’s failure to raise a con-
stitutional objection on direct review. Most recently, in
House, we reiterated that a prisoner’s proof of actual
innocence may provide a gateway for federal habeas re-
view of a procedurally defaulted claim of constitutional
error. 547 U. S., at 537–538.
  These decisions “see[k] to balance the societal interests
in finality, comity, and conservation of scarce judicial re-
sources with the individual interest in justice that arises
in the extraordinary case.” Schlup, 513 U. S., at 324.
Sensitivity to the injustice of incarcerating an innocent
individual should not abate when the impediment is
AEDPA’s statute of limitations.
  As just noted, see supra, at 8, we have held that the
miscarriage of justice exception applies to state procedural
rules, including filing deadlines. Coleman, 501 U. S., at
750. A federal court may invoke the miscarriage of justice
exception to justify consideration of claims defaulted in
state court under state timeliness rules. See ibid. The
State’s reading of AEDPA’s time prescription would thus
accord greater force to a federal deadline than to a simi-
larly designed state deadline. It would be passing strange
to interpret a statute seeking to promote federalism and
comity as requiring stricter enforcement of federal proce-
dural rules than procedural rules established and enforced
by the States.
                             B
  The State ties to §2244(d)’s text its insistence that
AEDPA’s statute of limitations precludes courts from
considering late-filed actual-innocence gateway claims.
“Section 2244(d)(1)(D),” the State contends, “forecloses any
argument that a habeas petitioner has unlimited time to
present new evidence in support of a constitutional claim.”
10                 MCQUIGGIN v. PERKINS

                      Opinion of the Court

Brief for Petitioner 17. That is so, the State maintains,
because AEDPA prescribes a comprehensive system for
determining when its one-year limitations period begins to
run. “Included within that system,” the State observes, “is
a specific trigger for the precise circumstance presented
here: a constitutional claim based on new evidence.” Ibid.
Section 2244(d)(1)(D) runs the clock from “the date on
which the factual predicate of the claim . . . could have
been discovered through the exercise of due diligence.” In
light of that provision, the State urges, “there is no need
for the courts to act in equity to provide additional time for
persons who allege actual innocence as a gateway to their
claims of constitutional error.” Ibid. Perkins’ request for
an equitable exception to the statute of limitations, the
State charges, would “rende[r] superfluous this carefully
scripted scheme.” Id., at 18.
   The State’s argument in this regard bears blinders.
AEDPA’s time limitations apply to the typical case in
which no allegation of actual innocence is made. The
miscarriage of justice exception, we underscore, applies to
a severely confined category: cases in which new evidence
shows “it is more likely than not that no reasonable ju-
ror would have convicted [the petitioner].” Schlup, 513
U. S., at 329 (internal quotation marks omitted). Section
2244(d)(1)(D) is both modestly more stringent (because it
requires diligence) and dramatically less stringent (be-
cause it requires no showing of innocence). Many petitions
that could not pass through the actual-innocence gateway
will be timely or not measured by §2244(d)(1)(D)’s trigger-
ing provision. That provision, in short, will hardly be
rendered superfluous by recognition of the miscarriage of
justice exception.
   The State further relies on provisions of AEDPA other
than §2244(d)(1)(D), namely, §§2244(b)(2)(B) and 2254(e)
(2), to urge that Congress knew how to incorporate the
miscarriage of justice exception when it was so minded.
                 Cite as: 569 U. S. ____ (2013)           11

                     Opinion of the Court

Section 2244(b)(2)(B), the State observes, provides that
a petitioner whose first federal habeas petition has al-
ready been adjudicated when new evidence comes to light
may file a second-or-successive petition when, and only
when, the facts underlying the new claim would “es-
tablish by clear and convincing evidence that, but for
constitutional error, no reasonable factfinder would have
found the applicant guilty of the underlying offense.”
§2244(b)(2)(B)(ii). And §2254(e)(2), which generally bars
evidentiary hearings in federal habeas proceedings ini-
tiated by state prisoners, includes an exception for pris-
oners who present new evidence of their innocence. See
§§2254(e)(2)(A)(ii), (B) (permitting evidentiary hearings in
federal court if “the facts underlying the claim would be
sufficient to establish by clear and convincing evidence
that but for constitutional error, no reasonable factfinder
would have found the applicant guilty of the underlying
offense”).
   But Congress did not simply incorporate the miscarriage
of justice exception into §§2244(b)(2)(B) and 2254(e)(2).
Rather, Congress constrained the application of the excep-
tion. Prior to AEDPA’s enactment, a court could grant
relief on a second-or-successive petition, then known as
an “abusive” petition, if the petitioner could show that “a
fundamental miscarriage of justice would result from a
failure to entertain the claim.” McCleskey, 499 U. S., at
495. Section 2244(b)(2)(B) limits the exception to cases in
which “the factual predicate for the claim could not have
been discovered previously through the exercise of due
diligence,” and the petitioner can establish that no rea-
sonable factfinder “would have found [her] guilty of the
underlying offense” by “clear and convincing evidence.”
Congress thus required second-or-successive habeas peti-
tioners attempting to benefit from the miscarriage of
justice exception to meet a higher level of proof (“clear and
convincing evidence”) and to satisfy a diligence require-
12                      MCQUIGGIN v. PERKINS

                           Opinion of the Court

ment that did not exist prior to AEDPA’s passage.
   Likewise, petitioners asserting actual innocence pre-
AEDPA could obtain evidentiary hearings in federal court
even if they failed to develop facts in state court. See
Keeney, 504 U. S., at 12 (“A habeas petitioner’s failure to
develop a claim in state-court proceedings will be excused
and a hearing mandated if he can show that a fundamen-
tal miscarriage of justice would result from failure to hold
a federal evidentiary hearing.”). Under AEDPA, a peti-
tioner seeking an evidentiary hearing must show diligence
and, in addition, establish her actual innocence by clear
and convincing evidence. §§2254(e)(2)(A)(ii), (B).
   Sections 2244(b)(2)(B) and 2254(e)(2) thus reflect Con-
gress’ will to modify the miscarriage of justice exception
with respect to second-or-successive petitions and the hold-
ing of evidentiary hearings in federal court. These pro-
visions do not demonstrate Congress’ intent to preclude
courts from applying the exception, unmodified, to “the
type of petition at issue here”—an untimely first federal
habeas petition alleging a gateway actual-innocence claim.
House, 547 U. S., at 539.1 The more rational inference to
draw from Congress’ incorporation of a modified version of
the miscarriage of justice exception in §§2244(b)(2)(B) and

——————
   1 In House, we rejected the analogous argument that AEDPA re-

placed the standard for actual-innocence gateway claims prescribed in
Schlup v. Delo, 513 U.S. 298, 327 (1995) (petitioner “must show that it
is more likely than not that no reasonable juror would have convicted
him in the light of the new evidence”), with a “clear and convincing”
evidence requirement. 547 U. S., at 539 (internal quotation marks
omitted). As here, the State relied on §§2244(b)(2)(B)(ii) and 2254(e)(2)
to support its argument. But “[n]either provision address[ed] the type
of petition at issue . . . [,] a first federal habeas petition seeking consid-
eration of defaulted claims based on a showing of actual innocence.”
Ibid. Consequently, we held inapplicable to first petitions the stricter
standard AEDPA prescribed for second-or-successive petitions. Ibid.
                     Cite as: 569 U. S. ____ (2013)                    13

                          Opinion of the Court

2254(e)(2) is simply this: In a case not governed by those
provisions, i.e., a first petition for federal habeas relief, the
miscarriage of justice exception survived AEDPA’s pas-
sage intact and unrestricted.2
   Our reading of the statute is supported by the Court’s
opinion in Holland. “[E]quitable principles have tradi-
tionally governed the substantive law of habeas corpus,”
Holland reminded, and affirmed that “we will not construe
a statute to displace courts’ traditional equitable authority
absent the clearest command.” 560 U. S., at ___ (slip
op., at 13) (internal quotation marks omitted). The text
of §2244(d)(1) contains no clear command countering the
courts’ equitable authority to invoke the miscarriage of
justice exception to overcome expiration of the statute of
limitations governing a first federal habeas petition. As
we observed in Holland,
     “AEDPA seeks to eliminate delays in the federal ha-
     beas review process. But AEDPA seeks to do so with-
     out undermining basic habeas corpus principles and
     while seeking to harmonize the new statute with prior
     law . . . . When Congress codified new rules governing
     this previously judicially managed area of law, it did
     so without losing sight of the fact that the writ of ha-
     beas corpus plays a vital role in protecting constitu-
     tional rights.” Id., at ___ (slip op., at 16) (citations

——————
   2 Prior to AEDPA, it is true, this Court had not ruled that a credible

claim of actual innocence could supersede a federal statute of limita-
tions. The reason why that is so is evident: Pre-AEDPA, petitions for
federal habeas relief were not governed by any statute of limitations.
Notably, we said in Coleman v. Thompson, 501 U.S. 722 (1991), that a
petitioner who failed to comply with a timeliness requirement in state
court could nevertheless plead her claims on the merits in federal court
if she could show that “failure to consider the claims [would] result in a
fundamental miscarriage of justice.” Id., at 750.
14                     MCQUIGGIN v. PERKINS

                          Opinion of the Court

and internal quotation marks omitted).3
                             III
   Having rejected the State’s argument that §2244(d)
(1)(D) precludes a court from entertaining an un-
timely first federal habeas petition raising a convincing
claim of actual innocence, we turn to the State’s further
objection to the Sixth Circuit’s opinion. Even if a habeas
petitioner asserting a credible claim of actual innocence
may overcome AEDPA’s statute of limitations, the State
argues, the Court of Appeals erred in finding that no
threshold diligence requirement at all applies to Perkins’
petition.
   While formally distinct from its argument that
§2244(d)(1)(D)’s text forecloses a late-filed claim alleging
actual innocence, the State’s contention makes scant
sense. Section 2244(d)(1)(D) requires a habeas petitioner
to file a claim within one year of the time in which new
evidence “could have been discovered through the exercise
of due diligence.” It would be bizarre to hold that a habeas

——————
  3 For eight pages, the dissent stridently insists that federal (although

not state) statutes of limitations allow no exceptions not contained in
the text. Well, not quite so, the dissent ultimately acknowledges. Post,
at 8. Even AEDPA’s statute of limitations, the dissent admits, is
subject to equitable tolling. But that is because equitable tolling “can
be seen as a reasonable assumption of genuine legislative intent.” Post,
at 9. Why is it not an equally reasonable assumption that Congress
would want a limitations period to yield when what is at stake is a
State’s incarceration of an individual for a crime, it has become clear,
no reasonable person would find he committed? For all its bluster,
the dissent agrees with the Court on a crucial point: Congress legis-
lates against the backdrop of existing law. Post, at 10. At the time
of AEDPA’s enactment, multiple decisions of this Court applied the
miscarriage of justice exception to overcome various threshold barriers
to relief. See supra, at 7–9. It is hardly “unprecedented,” therefore, to
conclude that “Congress intended or could have anticipated [a miscar-
riage of justice] exception” when it enacted AEDPA. Post, at 10–11.
                  Cite as: 569 U. S. ____ (2013)            15

                      Opinion of the Court

petitioner who asserts a convincing claim of actual inno-
cence may overcome the statutory time bar §2244(d)(1)(D)
erects, yet simultaneously encounter a court-fashioned
diligence barrier to pursuit of her petition. See 670 F. 3d,
at 673 (“Requiring reasonable diligence effectively makes
the concept of the actual innocence gateway redundant,
since petitioners . . . seek [an equitable exception only]
when they were not reasonably diligent in complying with
§2244(d)(1)(D).”).
   While we reject the State’s argument that habeas peti-
tioners who assert convincing actual-innocence claims
must prove diligence to cross a federal court’s threshold,
we hold that the Sixth Circuit erred to the extent that
it eliminated timing as a factor relevant in evaluating the
reliability of a petitioner’s proof of innocence. To invoke
the miscarriage of justice exception to AEDPA’s statute of
limitations, we repeat, a petitioner “must show that it is
more likely than not that no reasonable juror would have
convicted him in the light of the new evidence.” Schlup,
513 U. S., at 327. Unexplained delay in presenting new
evidence bears on the determination whether the petitioner
has made the requisite showing. Perkins so acknowl-
edges. See Brief for Respondent 52 (unjustified delay may
figure in determining “whether a petitioner has made a
sufficient showing of innocence”). As we stated in Schlup,
“[a] court may consider how the timing of the submission
and the likely credibility of [a petitioner’s] affiants bear on
the probable reliability of . . . evidence [of actual inno-
cence].” 513 U. S., at 332. See also House, 547 U. S., at
537.
   Considering a petitioner’s diligence, not discretely, but
as part of the assessment whether actual innocence has
been convincingly shown, attends to the State’s concern
that it will be prejudiced by a prisoner’s untoward delay in
proffering new evidence. The State fears that a prisoner
might “lie in wait and use stale evidence to collaterally
16                   MCQUIGGIN v. PERKINS

                        Opinion of the Court

attack his conviction . . . when an elderly witness has died
and cannot appear at a hearing to rebut new evidence.”
Brief for Petitioner 25. The timing of such a petition,
however, should seriously undermine the credibility of the
actual-innocence claim. Moreover, the deceased witness’
prior testimony, which would have been subject to cross-
examination, could be introduced in the event of a new
trial. See Crawford v. Washington, 541 U.S. 36, 53–54
(2004) (recognizing exception to the Confrontation Clause
where witness is unavailable and the defendant had a
prior opportunity for cross-examination). And frivolous
petitions should occasion instant dismissal.          See 28
U.S. C. §2254 Rule 4. Focusing on the merits of a peti-
tioner’s actual-innocence claim and taking account of
delay in that context, rather than treating timeliness as a
threshold inquiry, is tuned to the rationale underlying the
miscarriage of justice exception—i.e., ensuring “that fed-
eral constitutional errors do not result in the incarceration
of innocent persons.” Herrera, 506 U. S., at 404.4
                             IV
  We now return to the case at hand. The District Court
proceeded properly in first determining that Perkins’
claim was filed well beyond AEDPA’s limitations period
and that equitable tolling was unavailable to Perkins
because he could demonstrate neither exceptional circum-
stances nor diligence. See supra, at 5. The District Court
then found that Perkins’ alleged newly discovered evi-
dence, i.e., the information contained in the three affida-
vits, was “substantially available to [Perkins] at trial.”

——————
  4 We note one caveat: A showing that delay was part of a deliberate

attempt to manipulate the case, say by waiting until a key prosecution
witness died or was deported, might raise a different ground for with-
holding equitable relief. No such contention was presented here,
however, so we do not discuss the point.
                  Cite as: 569 U. S. ____ (2013)           17

                      Opinion of the Court

App. to Pet. for Cert. 31a. Moreover, the proffered evi-
dence, even if “new,” was hardly adequate to show that,
had it been presented at trial, no reasonable juror would
have convicted Perkins. Id., at 30a–31a.
  The Sixth Circuit granted a certificate of appealability
limited to the question whether reasonable diligence is a
precondition to reliance on actual innocence as a gateway
to adjudication of a federal habeas petition on the merits.
We have explained that untimeliness, although not an
unyielding ground for dismissal of a petition, does bear on
the credibility of evidence proffered to show actual inno-
cence. On remand, the District Court’s appraisal of
Perkins’ petition as insufficient to meet Schlup’s actual-
innocence standard should be dispositive, absent cause,
which we do not currently see, for the Sixth Circuit to
upset that evaluation. We stress once again that the
Schlup standard is demanding. The gateway should open
only when a petition presents “evidence of innocence so
strong that a court cannot have confidence in the outcome
of the trial unless the court is also satisfied that the trial
was free of nonharmless constitutional error.” 513 U. S.,
at 316.
                       *     *     *
  For the reasons stated, the judgment of the Sixth Cir-
cuit is vacated, and the case is remanded for further pro-
ceedings consistent with this opinion.
                                          It is so ordered.
                 Cite as: 569 U. S. ____ (2013)            1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–126
                         _________________


GREG MCQUIGGIN, WARDEN, PETITIONER v. FLOYD
                 PERKINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                         

                        [May 28, 2013] 


   JUSTICE SCALIA, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, and with whom JUSTICE ALITO joins
as to Parts I, II, and III, dissenting.
   The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) provides that a “1-year period of limitation
shall apply” to a state prisoner’s application for a writ of
habeas corpus in federal court. 28 U.S. C. §2244(d)(1).
The gaping hole in today’s opinion for the Court is its
failure to answer the crucial question upon which all else
depends: What is the source of the Court’s power to fash-
ion what it concedes is an “exception” to this clear statu-
tory command?
   That question is unanswered because there is no an-
swer. This Court has no such power, and not one of the
cases cited by the opinion says otherwise. The Constitu-
tion vests legislative power only in Congress, which never
enacted the exception the Court creates today. That in-
convenient truth resolves this case.
                            I

                            A

  “Actual innocence” has, until today, been an exception
only to judge-made, prudential barriers to habeas relief, or
as a means of channeling judges’ statutorily conferred
discretion not to apply a procedural bar. Never before
2                  MCQUIGGIN v. PERKINS

                     SCALIA, J., dissenting

have we applied the exception to circumvent a categorical
statutory bar to relief. We have not done so because we
have no power to do so. Where Congress has erected a
constitutionally valid barrier to habeas relief, a court
cannot decline to give it effect.
   Before AEDPA, the Supreme Court had developed an
array of doctrines, see, e.g., Wainwright v. Sykes, 433 U.S.
72, 87 (1977) (procedural default); McCleskey v. Zant, 499
U.S. 467, 489 (1991) (abuse of the writ), to limit the ha-
beas practice that it had radically expanded in the early or
mid-20th century to include review of the merits of convic-
tion and not merely jurisdiction of the convicting court, see
Stone v. Powell, 428 U.S. 465, 475–478 (1976) (citing
Frank v. Mangum, 237 U.S. 309 (1915)); Brown v. Allen,
344 U.S. 443, 533–534 (1953) (Jackson, J., concurring in
result); Bator, Finality in Criminal Law and Federal
Habeas Corpus for State Prisoners, 76 Harv. L. Rev. 441,
483–499 (1963). For example, the doctrine of procedural
default holds that a state prisoner’s default of his federal
claims “in state court pursuant to an independent and
adequate state procedural rule” bars federal habeas re-
view of those claims. Coleman v. Thompson, 501 U.S.
722, 750 (1991). That doctrine is not a statutory or ju-
risdictional command; rather, it is a “prudential” rule
“grounded in ‘considerations of comity and concerns for the
orderly administration of criminal justice.’ ” Dretke v.
Haley, 541 U.S. 386, 392–393 (2004) (quoting Francis v.
Henderson, 425 U.S. 536, 538–539 (1976)).
   And what courts have created, courts can modify. One
judge-made exception to procedural default allows a peti-
tioner to proceed where he can demonstrate “cause” for the
default and “prejudice.” See Coleman, supra, at 750. As
relevant here, we have also expressed a willingness to
excuse a petitioner’s default, even absent a showing of
cause, “where a constitutional violation has probably
resulted in the conviction of one who is actually innocent.”
                 Cite as: 569 U. S. ____ (2013)           3

                     SCALIA, J., dissenting

Murray v. Carrier, 477 U.S. 478, 496 (1986); see Schlup v.
Delo, 513 U.S. 298, 326–327 (1995); House v. Bell, 547
U.S. 518, 536–537 (2006).
  There is nothing inherently inappropriate (as opposed to
merely unwise) about judge-created exceptions to judge-
made barriers to relief. Procedural default, for example,
raises “no question of a federal district court’s power to
entertain an application for a writ of habeas corpus.”
Francis, supra, at 538. Where a petitioner would, but for
a judge-made doctrine like procedural default, have a good
habeas claim, it offends no command of Congress’s for a
federal court to consider the petition. But that free-and-
easy approach has no place where a statutory bar to habeas
relief is at issue. “[T]he power to award the writ by any
of the courts of the United States, must be given by writ-
ten law,” Ex parte Bollman, 4 Cranch 75, 94 (1807) (Mar-
shall, C. J.), and “judgments about the proper scope of
the writ are ‘normally for Congress to make,’ ” Felker v.
Turpin, 518 U.S. 651, 664 (1996) (quoting Lonchar v.
Thomas, 517 U.S. 314, 323 (1996)). One would have
thought it too obvious to mention that this Court is duty
bound to enforce AEDPA, not amend it.
                             B
   Because we have no “equitable” power to discard statu-
tory barriers to habeas relief, we cannot simply extend
judge-made exceptions to judge-made barriers into the
statutory realm. The Court’s insupportable leap from
judge-made procedural bars to all procedural bars, includ-
ing statutory bars, does all the work in its opinion—and
there is not a whit of precedential support for it. McCles-
key v. Zant applied a “miscarriage of justice” exception to
the judge-made abuse-of-the-writ doctrine. 499 U. S., at
487–489, 495. Coleman v. Thompson and Murray v. Car-
rier applied it to the judge-made procedural-default doc-
trine. 501 U. S., at 750; 477 U. S., at 496. Keeney v.
4                  MCQUIGGIN v. PERKINS

                     SCALIA, J., dissenting

Tamayo-Reyes, 504 U.S. 1 (1992), applied it to a variant of
procedural default: a state prisoner’s failure adequately to
develop material facts in state court. Id., at 8. Kuhlmann
v. Wilson, 477 U.S. 436 (1986), a plurality opinion, ap-
plied it to a statute that merely said lower federal courts
“need not” entertain successive petitions, thus leaving
them with “discretion to entertain successive petitions
under some circumstances.” Id., at 449, 451 (emphasis
added). Not one of the cases on which the Court relies
today supports the extraordinary premise that courts can
create out of whole cloth an exception to a statutory bar to
relief.
   The opinion for the Court also trots out post-AEDPA
cases to prove the irrelevant point that “[t]he miscarriage
of justice exception . . . survived AEDPA’s passage.” Ante,
at 8. What it ignores, yet again, is that after AEDPA’s
passage, as before, the exception applied only to nonstatu-
tory obstacles to relief. Bousley v. United States and
House v. Bell were applications of the judge-made doctrine
of procedural default. See Bousley, 523 U.S. 614, 623
(1998); id., at 625 (Stevens, J., concurring in part and
dissenting in part) (“I agree with the Court’s central hold-
ing . . . that none of its judge-made rules foreclose peti-
tioner’s collateral attack . . .” (emphasis added)); id., at
630 (SCALIA, J., dissenting); House, 547 U. S., at 522.
Calderon v. Thompson, 523 U.S. 538 (1998), a non-
AEDPA case, involved the courts of appeals’ “inherent
power to recall their mandates, subject to review for an
abuse of discretion,” id., at 549; it stands only for the
proposition that the miscarriage-of-justice exception is an
appropriate “ ‘means of channeling’ ” that discretion, id., at
559 (quoting McCleskey, supra, at 496).
   The Court’s opinion, in its way, acknowledges the dearth
of precedential support for its holding. “Prior to AEDPA,”
it concedes, “this Court had not ruled that a credible claim
of actual innocence could supersede a federal statute of
                  Cite as: 569 U. S. ____ (2013)            5

                      SCALIA, J., dissenting

limitations.” Ante, at 13, n. 2. Its explanation for this lack
of precedent is that before AEDPA, “petitions for federal
habeas relief were not governed by any statute of limita-
tions.” Ibid. That is true but utterly unprobative. There
are many statutory bars to relief other than statutes of
limitations, and we had never (and before today, have
never) created an actual-innocence exception to any of
them. The reason why is obvious: Judicially amending a
validly enacted statute in this way is a flagrant breach of
the separation of powers.
                              II
   The Court has no qualms about transgressing such a
basic principle. It does not even attempt to cloak its act of
judicial legislation in the pretense that it is merely con-
struing the statute; indeed, it freely admits that its opin-
ion recognizes an “exception” that the statute does not
contain. Ante, at 7. And it dismisses, with a series of
transparent non sequiturs, Michigan’s overwhelming
textual argument that the statute provides no such excep-
tion and envisions none.
   The key textual point is that two provisions of §2244,
working in tandem, provide a comprehensive path to relief
for an innocent prisoner who has newly discovered evi-
dence that supports his constitutional claim. Section
2244(d)(1)(D) gives him a fresh year in which to file, start-
ing on “the date on which the factual predicate of the
claim or claims presented could have been discovered
through the exercise of due diligence,” while §2244(b)(2)(B)
lifts the bar on second or successive petitions. Congress
clearly anticipated the scenario of a habeas petitioner with
a credible innocence claim and addressed it by crafting an
exception (and an exception, by the way, more restrictive
than the one that pleases the Court today). One cannot
assume that Congress left room for other, judge-made
applications of the actual-innocence exception, any more
6                     MCQUIGGIN v. PERKINS

                         SCALIA, J., dissenting

than one would add another gear to a Swiss watch on the
theory that the watchmaker surely would have included it
if he had thought of it. In both cases, the intricate crafts-
manship tells us that the designer arranged things just as
he wanted them.
   The Court’s feeble rejoinder is that its (judicially in-
vented) version of the “actual innocence” exception applies
only to a “severely confined category” of cases. Ante, at 10.
Since cases qualifying for the actual-innocence exception
will be rare, it explains, the statutory path for innocent
petitioners will not “be rendered superfluous.” Ibid. That
is no answer at all. That the Court’s exception would not
entirely frustrate Congress’s design does not weaken the
force of the State’s argument that Congress addressed
the issue comprehensively and chose to exclude dilatory
prisoners like respondent. By the Court’s logic, a statute
banning littering could simply be deemed to contain an
exception for cigarette butts; after all, the statute as thus
amended would still cover something. That is not how a
court respectful of the separation of powers should inter-
pret statutes.
   Even more bizarre is the Court’s concern that applying
AEDPA’s statute of limitations without recognizing an
atextual actual-innocence exception would “accord greater
force to a federal deadline than to a similarly designed
state deadline.” Ante, at 9; see also ante, at 13, n. 2. The
Court terms that outcome “passing strange,” ante, at 9,
but it is not strange at all. Only federal statutes of limita-
tions bind federal habeas courts with the force of law;
a state statute of limitations is given effect on federal
habeas review only by virtue of the judge-made doctrine of
procedural default.1 See Coleman, 501 U. S., at 730–731.
——————
  1 If the Court is really troubled by this disparity, there is a way to

resolve it that is consistent with the separation of powers: Revise our
judge-made procedural-default doctrine to give absolute preclusive
                       Cite as: 569 U. S. ____ (2013)      7

                            SCALIA, J., dissenting

With its eye firmly fixed on something it likes—a shiny
new exception to a statute unloved in the best circles—the
Court overlooks this basic distinction, which would not
trouble a second-year law student armed with a copy of
Hart & Wechsler. The Court simply ignores basic legal
principles where they pose an obstacle to its policy-driven,
free-form improvisation.
   The Court’s statutory-construction blooper reel does
not end there. Congress’s express inclusion of innocence-
based exceptions in two neighboring provisions of the Act
confirms, one would think, that there is no actual-
innocence exception to §2244(d)(1). Section 2244(b)(2)(B),
as already noted, lifts the bar on claims presented in
second or successive petitions where “the factual predicate
for the claim could not have been discovered previously
through . . . due diligence” and “the facts underlying the
claim . . . would be sufficient to establish by clear and
convincing evidence that, but for constitutional error, no
reasonable factfinder would have found” the petitioner
guilty. Section 2254(e)(2) permits a district court to hold
an evidentiary hearing where a diligent state prisoner’s
claim relies on new facts that “would be sufficient to estab-
lish by clear and convincing evidence that but for constitu-
tional error, no reasonable factfinder would have found”
him guilty. Ordinarily, we would draw from the express
enumeration of these two actual-innocence exceptions the
inference that no others were intended.
   The Court’s twisting path to the contrary conclusion is
not easy to follow, but I will try. In the Court’s view, the
key fact here is that these two provisions of AEDPA codi-
fied what had previously been judge-made barriers to
relief and applied to them a stricter actual-innocence
standard than the courts had been applying. See ante, at
11–12. From this, the Court reasons that Congress made
—————— 

effect to state statutes of limitations. 

8                  MCQUIGGIN v. PERKINS

                     SCALIA, J., dissenting

a conscious choice not also to apply the more restrictive
actual-innocence standard to the statute of limitations.
Ergo, the Court concludes, we are free to apply the more
lenient version of the actual-innocence exception. Ante, at
12–13.     That clever account ignores the background
against which Congress legislated. Of course Congress did
not “constrain” application of the actual-innocence excep-
tion to the statute of limitations. It felt no need to do so,
because it had no reason whatsoever to suspect that any
version of the exception would apply to the statute of
limitations. The collective efforts of respondent and the
majority have turned up not a single instance where this
Court has applied the actual-innocence exception to any
statutory barrier to habeas relief, much less to a statute of
limitations. See Part I–B, supra. What has been said
of equitable tolling applies in spades to non-tolling judi-
cial inventions: “Congress cannot intend to incorporate, by
silence, various forms of equitable tolling that were not
generally recognized in the common law at the time of
enactment.” Bain & Colella, Interpreting Federal Statutes
of Limitations, 37 Creighton L. Rev. 493, 503 (2004).
The only conceivable relevance of §§2244(b)(2)(B) and
2254(e)(2) is (1) as we have said, that no other actual-
innocence exception was intended, and (2) that if Congress
had anticipated that this Court would amend §2244(d)(1)
to add an actual-innocence exception (which it surely did
not), it would have desired the more stringent formulation
and not the expansive formulation applied today, which it
specifically rejected for those other provisions.
                              III
  Three years ago, in Holland v. Florida, 560 U. S. ___
(2010), we held that AEDPA’s statute of limitations is
subject to equitable tolling. That holding offers no support
for importing a novel actual-innocence exception. Equit-
able tolling—extending the deadline for a filing because of
                  Cite as: 569 U. S. ____ (2013)             9

                      SCALIA, J., dissenting

an event or circumstance that deprives the filer, through
no fault of his own, of the full period accorded by the
statute—seeks to vindicate what might be considered the
genuine intent of the statute. By contrast, suspending the
statute because of a separate policy that the court believes
should trump it (“actual innocence”) is a blatant over-
ruling. Moreover, the doctrine of equitable tolling is cen-
turies old, and dates from a time when the separation of
the legislative and judicial powers was incomplete. See,
e.g., Bree v. Holbech, 2 Doug. 655, 656 (1781) (Mansfield, J.);
South-Sea Co. v. Wymondsell, 24 E. R. 1004, 3 P. Wms.
143, 144 (1732); Booth v. Warrington, 2 E. R. 111, 112–
113, 4 Bro. P. C. 163, 165–166 (1714); see also Holmberg v.
Armbrecht, 327 U.S. 392, 396–397 (1946); Exploration Co.
v. United States, 247 U.S. 435, 446–447 (1918); Bailey v.
Glover, 21 Wall. 342, 348 (1875); Sherwood v. Sutton, 21
F. Cas. 1303, 1304–1305 (No. 12,782) (CCNH 1828) (Story,
J.); Jones v. Conoway, 4 Yeates 109 (Pa. 1804). As Profes-
sor Manning has explained, until the Glorious Revolution
of 1688, the Crown retained “pretensions to independent
legislative authority, and English judges continued to
serve as the Crown’s agents, in theory and practice a
component of the executive. Given these conditions, which
distinguish the old English from the American constitu-
tional context, it is not surprising to find a similarly indis-
tinct line between appropriate legislative and judicial
functions in matters of interpretation.” Manning, Textual-
ism and the Equity of the Statute, 101 Colum. L. Rev. 1,
36–37 (2001) (footnote omitted). Thus, the doctrine of the
equity of the statute, of which equitable tolling was an
example, was reflected in Blackstone’s Commentaries
“two-thirds of the way through the eighteenth century.”
Manning, supra, at 52.
   American courts’ later adoption of the English equitable-
tolling practice need not be regarded as a violation of the
separation of powers, but can be seen as a reasonable
10                    MCQUIGGIN v. PERKINS

                         SCALIA, J., dissenting

assumption of genuine legislative intent. Colonial legisla-
tures would have assumed that equitable tolling would
attend any statute of limitations they adopted. In any
case, equitable tolling surely represents such a reasonable
assumption today. “It is hornbook law that limitations
periods are customarily subject to equitable tolling, unless
tolling would be inconsistent with the text of the relevant
statute. Congress must be presumed to draft limitations
periods in light of this background principle.” Young v.
United States, 535 U.S. 43, 49–50 (2002) (internal quota-
tion marks and citations omitted); see Manning, What
Divides Textualists from Purposivists? 106 Colum. L. Rev.
70, 81–82, and n. 42 (2006). Congress, being well aware of
the longstanding background presumption of equitable
tolling, “may provide otherwise if it wishes to do so.”
Irwin v. Department of Veterans Affairs, 498 U.S. 89, 96
(1990). The majority and dissenting opinions in Holland
disputed whether that presumption had been overcome,
but all agreed that the presumption existed and was a
legitimate tool for construing statutes of limitations. See
Holland, 560 U. S., at ___ (slip op., at 13); id., at ___
(SCALIA, J., dissenting) (slip op., at 1).
   Here, by contrast, the Court has ambushed Congress
with an utterly unprecedented (and thus unforeseeable)
maneuver. Congressional silence, “while permitting an
inference that Congress intended to apply ordinary back-
ground” principles, “cannot show that it intended to apply
an unusual modification of those rules.” Meyer v. Holley,
537 U.S. 280, 286 (2003).2 Because there is no plausible
——————
   2 The Court concedes that “Congress legislates against the backdrop

of existing law,” but protests that “[a]t the time of AEDPA’s enactment,
multiple decisions of this Court applied the miscarriage of justice
exception to overcome various threshold barriers to relief.” Ante, at 14,
n. 3. That is right, of course, but only at an uninformative level of
generality; the relevant inquiry is, to which barriers had we applied the
exception? Whistling past the graveyard, the Court refuses to engage
                      Cite as: 569 U. S. ____ (2013)     11

                          SCALIA, J., dissenting

basis for inferring that Congress intended or could have
anticipated this exception, its adoption here amounts to a
pure judicial override of the statute Congress enacted. “It
is wrong for us to reshape” AEDPA “on the very lathe of
judge-made habeas jurisprudence it was designed to re-
pair.” Stewart v. Martinez-Villareal, 523 U.S. 637, 647
(1998) (SCALIA, J., dissenting).
                         *    *    *
   “It would be marvellously inspiring to be able to boast
that we have a criminal-justice system in which a claim of
‘actual innocence’ will always be heard, no matter how late
it is brought forward, and no matter how much the failure
to bring it forward at the proper time is the defendant’s
own fault.” Bousley, 523 U. S., at 635 (SCALIA, J., dissent-
ing). I suspect it is this vision of perfect justice through
abundant procedure that impels the Court today. Of
course, “we do not have such a system, and no society
unwilling to devote unlimited resources to repetitive crim-
inal litigation ever could.” Ibid. Until today, a district
court could dismiss an untimely petition without delving
into the underlying facts. From now on, each time an
untimely petitioner claims innocence—and how many
prisoners asking to be let out of jail do not?—the district
court will be obligated to expend limited judicial resources
wading into the murky merits of the petitioner’s innocence
claim. The Court notes “that tenable actual-innocence
gateway pleas are rare.” Ante, at 2. That discouraging
reality, intended as reassurance, is in truth “the condem-
nation of the procedure which has encouraged frivolous
cases.” Brown, 344 U. S., at 537 (Jackson, J., concurring
in result).
   It has now been 60 years since Brown v. Allen, in which
we struck the Faustian bargain that traded the simple
——————
with this question.
12                 MCQUIGGIN v. PERKINS

                     SCALIA, J., dissenting

elegance of the common-law writ of habeas corpus for
federal-court power to probe the substantive merits of
state-court convictions. Even after AEDPA’s pass through
the Augean stables, no one in a position to observe the
functioning of our byzantine federal-habeas system can
believe it an efficient device for separating the truly de-
serving from the multitude of prisoners pressing false
claims. “[F]loods of stale, frivolous and repetitious peti-
tions inundate the docket of the lower courts and swell our
own. . . . It must prejudice the occasional meritorious
applicant to be buried in a flood of worthless ones.” Id., at
536–537.
   The “inundation” that Justice Jackson lamented in 1953
“consisted of 541” federal habeas petitions filed by state
prisoners. Friendly, Is Innocence Irrelevant? Collateral
Attack on Criminal Judgments, 38 U. Chi. L. Rev. 142,
143 (1970). By 1969, that number had grown to 7,359.
Ibid. In the year ending on September 30, 2012, 15,929
such petitions were filed. Administrative Office of the
United States Courts, Judicial Business of the United
States Courts 3 (Sept. 30, 2012) (Table C–2). Today’s deci-
sion piles yet more dead weight onto a postconviction
habeas system already creaking at its rusted joints.
   I respectfully dissent.